Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2021 has been entered.
 
This action is responsive to remark and amendment filed on 8/5/2021.
b.    	Claims 1-2 and 4 are allowed.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2021 was filed after the mailing date of the final Office action on 2/5/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email with Mr. Joseph P. Aiena (Reg. No. 39,501) on 9/15/2021.

The application has been amended as follows: 
This amendment will replace all prior versions and listings of claims in the application.  The amendment is based on claims filed on 8/5/2021.  Please see the attached Examiner’s Amendment.

Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 1-2 and 4 are allowed as the prior art of record, the combined teaching of Engelsiepen and  Kulkarni fails to disclose the features in a particular manner as claimed.
	Engelsiepen discloses creating and implementing file clones using reverse ditto references. A clone inode is created as a copy of an original inode. The clone inode and the original inode are indistinguishable to an end user. Each additional file clone created spawns a clone inode. An immutable clone-parent inode is created that contains the disk block addresses, while writable clones inode instead contain dittos linking the clone inode to data blocks referenced in the clone-parent inode. Data block address links in the original inode are moved to the new clone-parent inode and dittos replace the original data block address links in the original 
	Kulkarni discloses composing a virtual disk for a virtual desktop, the virtual desktop is booted from a virtual disk comprised of a base disk image and a user delta disk image that receives all disk writes to the virtual disk. Disk space is allocated on the virtual disk for a file associated with a selected application to be provided to a user of the virtual desktop. Then the virtual desktop is recomposed offline by linking the base disk image, an application delta disk image including the file associated with the selected application, and the user delta disk image. The recomposing includes modifying meta data of the application delta disk and the user delta disk so that the file associated with the selected application is mapped to the disk space previously allocated.
	However, the combined teaching of Engelsiepen and Kulkarni fails to teach running a sandbox process having a sandbox on a computer device, said sandbox process accessing a file system, said file system having an original large file with file data; a bitmap formed from division of said original large file into clusters by fixed byte counts and said bitmap containing cluster size bits; said cluster size bits having a value of zero upon initial creation of said bitmap so a virtual file is identified as identical to said original file and building a mapping relationship between a logical view of said file in said sandbox and a physical shadow file; said bitmap flushed to a disk as a stream file of said shadow file periodically and loaded when said virtual file is accessed in said sandbox for a first time after reboot; modifying said file data; recording said modification of said file data by said bitmap to create a modified portion of said original 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168